Citation Nr: 0432649	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  97-34 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1971 to July 
1982.  He also had verified and unverified periods of reserve 
component service from 1983 to August 1995.  This matter 
comes before the Board of Veterans Appeals (Board) on appeal 
from a December 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
The veteran was advised that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for a back disorder.  The veteran submitted a 
timely notice of disagreement in January 2002, and the RO 
issued a statement of the case in August 2002.  The veteran's 
timely substantive appeal was received in August 2002.

In March 2004, the veteran and his representative were 
notified that the Board was seeking medical expert opinion.  
After the medical opinion was rendered, the veteran was 
provided a copy of that opinion, and was offered the 
opportunity to waive review of the opinion by the agency of 
original jurisdiction.  The veteran waived the right to have 
the case remanded, and appellate review may proceed.  

In his substantive appeal, the veteran requested a Travel 
Board hearing.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in 
April 2003.


FINDINGS OF FACT

1.  By a January 2001 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
back disorder, finding that the veteran did not incur a back 
disorder during or as a result of active service or within a 
presumptive period thereafter, and did not meet the criteria 
for service connection for a back disorder based on his 
reserve component service; that denial, which was not 
appealed to the United States Court of Appeals for Veterans 
Claims (CAVC), is final.

2.  Clinical records, medical opinions, and testimony 
associated with the claims files since the Boards January 
2001 decision is cumulative of previous evidence, which 
established that the veteran did not incur a back disorder 
during his active service, as a result of his active service, 
or within one year following his active service, and, as 
such, the additional evidence  is neither new nor material.  

3.  The evidence received since the Board's January 2001 
decision is repetitive of previous evidence, which 
established that the veteran did not incur a traumatic back 
injury as defined for VA purposes during service in the 
reserves, and that a back disorder did not disable him from 
performing any scheduled reserve component service; this 
additional evidence is therefore cumulative of the evidence 
previously of record, and is not, either by itself or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and does not constitute new 
and material evidence.  

4.  By law, no presumption of service connection is 
applicable following a period of service less than 90 days, 
and the evidence continues to establish that the veteran did 
not have any period of reserve component service of 90 days 
or more.


CONCLUSIONS OF LAW

1.  New and material evidence not having been received, the 
claim for service connection for a back disorder as incurred 
during active service is not reopened.  38 U.S.C.A. §§ 
7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2001) (as 
in effect prior to August 2001).

2.  New and material evidence not having been received, the 
claim for service connection for a back disorder based on 
reserve component service is not reopened.  38 U.S.C.A. §§ 
7103(a), 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2001) (as 
in effect prior to August 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen a claim that he incurred a back disorder 
during active service or during a period of reserve component 
service.  Although the January 2001 Board decision which 
denied the claim on each of the two bases is final, the 
veteran may reopen a claim as to which new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7105; Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

Preliminary Matter: Duties to Notify & to Assist

During the pendency of this claim, which was received in 
April 2001, there have been various changes in laws governing 
veterans' benefits, in VA regulations, and in the 
interpretation of the laws and regulations governing 
veterans' benefits.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000, a few months before the claim was 
received.  This law redefined the obligations of VA with 
respect to the duty to assist, and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. § 5103A(f) (West 2002).  Regulations implementing 
the VCAA have been enacted. See 38 C.F.R. § 3.159 (2004).

The VCAA left intact, however, the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108.  The statute specifically provides that 
nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA describes certain duties owed by VA to a claimant.  
On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran the information and 
evidence, if any, he is to provide and the information and 
evidence, if any, VA will attempt to obtain on the veteran's 
behalf.  VA will also request that the veteran provide any 
evidence in his or her possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [letter describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard established by the VCAA]; 38 C.F.R. § 
3.159(b) (2004).  VA's duty to notify claimants includes 
requests to reopen previously denied claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004), Quartuccio, 
supra.  

In this case, following the receipt of the veteran's April 
2001 claim, the RO issued a September 2001 letter that 
specifically advised the veteran of general requirements for 
reopening a previously denied claim, advised him generally of 
the criteria for service connection, and advised him that he 
should identify any records or evidence which might 
substantiate his claim.  

After receiving this letter, the veteran submitted some 
duplicate private clinical records, including records dated 
in 1995, a March 2001 disability assessment, and a September 
2001 medical statement reflecting that he had been under 
treatment for back pain since 1998.

By a December 2001 rating decision, the RO advised the 
veteran that there was no evidence that the veteran incurred 
a back disorder during his active service or within one year 
thereafter, and that there was no new and material evidence 
since the January 2001 Board decision, which had determined 
that the veteran was not disabled by a back disorder during 
any period of reserve component service and did not incur a 
back injury during any period of reserve component service.  
The veteran was advised that, in the absence of new and 
material evidence, that claim was not reopened.  

In January 2002, the RO issued another letter to the veteran 
advising him of the process for a request to reopen a claim 
and the evidence required to reopen a claim.  The letter 
advised the veteran of the types of evidence he could submit 
or identify, including medical records and alternative types 
of evidence.  The letter described the veteran's 
responsibilities and the efforts that VA would make to assist 
in the development of his claim.  The veteran thereafter 
identified additional clinical providers whose records might 
be relevant.  The record reflects that the RO requested all 
identified records.  

The RO advised the veteran, including in July 2002 and 
November 2002 letters, of the actions taken to develop and 
obtain evidence and the status of responses to requests for 
records.  In addition, the RO obtained numerous VA treatment 
records for the veteran, including VA clinical records, 
inpatient and outpatient, beginning in 1979, and including 
records from 1990 to February 2003.  The veteran testified in 
April 2003at the Travel Board hearing.  

Following the veteran's timely disagreement with the denial 
of service connection for back pain, the SOC issued in August 
2002 advised the veteran that the additional evidence did 
establish that the veteran had a back disorder, but did not 
show that the veteran was treated for or diagnosed as having 
back problems in relation to a back injury at any time during 
a period of reserve duty, either during active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA).  

Later that same month, the veteran responded, indicating that 
he was entitled to a presumption of service connection for 
his back disorder.

As discussed in detail below, this case is essentially one in 
which the law is dispositive of the issue.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The veteran contends that, 
because his back disorder was diagnosed less than one year 
after his separation from reserve component service, and 
because there is medical opinion that his back disorder may 
be etiologically related to the activities the veteran 
performed during reserve component service, he is entitled to 
service connection.  

However, service connection is not, by statute, authorized on 
a presumptive basis following reserve component service of 
less than 90 days.  Accepting as true the additional evidence 
submitted since the Board's January 2001 decision, including 
the veteran's statements and testimony and the medical 
opinion most favorable to the veteran, the veteran has not 
submitted any evidence that is relevant to legal entitlement 
to service connection related to reserve component service.  
Under such circumstances, further attempts to comply with the 
VCAA would be fruitless.  

Where no additional information or evidence is needed, 
because, under governing statute or regulation, the 
claim, even if substantiated, cannot provide a basis for 
benefits, it is not necessary for VA to provide notice 
pursuant to 38 U.S.C. § 5103(a).  See VAOPGCPREC 2-2004 
(VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim which 
cannot, by law, be granted).  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
In this case, the veteran was provided with notice regarding 
the general process and requirements in a request to reopen a 
previously-denied claim in September 2001, prior to the 
December 2001 AOJ decision, although this notice did not 
include specific information regarding the definition of 
active duty or explain when reserve component service would 
be considered "active" duty.  This letter advised the 
veteran, at some length, of his responsibility to identify 
any evidence that he thought might be relevant to his claim, 
and advised him that, unless relevant, new evidence was 
identified or submitted, it was likely that his claim would 
be denied, since the requirement for service connection had 
not been changed by the elimination of the requirement that a 
well-grounded claim be submitted.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  



The SOC issued by the RO in August 2002 provided the veteran 
with the full text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA, which states that a 
veteran should tell VA about any additional information or 
evidence that VA should try to get.  The veteran was advised 
that he should submit "any evidence" he had.  The record 
reflects that the veteran was afforded several opportunities 
to identify or submit evidence, and that he did submit 
numerous statements describing evidence he felt might be 
relevant.  The Board finds that the multiple notifications of 
record are adequate to notify the veteran that he should 
submit or identify any evidence he had regarding his claim.  

The Board has considered the provisions of the VCAA and its 
implementing regulations in light of the record on appeal, 
and finds that there has been essential compliance with the 
applicable procedural requirements.  

Applicable laws and regulations

A.  Request to reopen previously-denied claim

Prior to August 2001, the regulations governing requests to 
reopen claims provided that new and material evidence meant 
evidence not previously received that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a)(as in effect prior to Aug. 29, 2001).  Inasmuch as 
this claim was received in April 2001, the version of 38 
C.F.R. § 3.156 in effect prior to August 2001 is applicable 
to this claim.  No other standard than that articulated in 
the regulation applies to the determination in this case.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a), as amended effective 
August 29, 2001, are effective only for claims received on or 
after August 29, 2001.  Therefore, they are not relevant in 
this case because the underlying request to reopen the claim 
was submitted several months prior to the effective date of 
the revision of the regulation.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).

The version of 38 C.F.R. § 3.156 in effect prior to August 
2001 does not identify the qualities evidence must have to be 
"so significant that it must be considered in order to fairly 
decide the merits of the claim."  The evidence should 
reasonably "contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  

The claimant does not have to demonstrate that the new 
evidence might change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

B.  Claim for service connection, active and reserve 
component service

As the Board's stated in its January 2001 decision, the basic 
framework of the law and regulations provides that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  Service connection may also be presumed when 
a chronic disorder, to include a degenerative back disorder, 
is manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The term "active military, naval, or air service" includes 
active duty or any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, or any period 
of INACDUTRA during which disability resulted from an injury 
[but not disease] incurred during that INACDUTRA.  
38 U.S.C.A. § 101(24).  "Injury" refers to the results of 
an external trauma, rather than a degenerative process.  See 
VAOPGCPREC 4-2002.

The law also provides that service connection may be presumed 
for a disease defined as chronic, to include arthritis, and 
which is manifested, generally to a degree of 10 percent or 
more, within a specified presumptive period after separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  For purposes of aggravation of a 
preexisting injury, such aggravation will be said to have 
occurred where there is an increase in disability during 
active military, naval or air service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Both the presumption of soundness and the presumption of 
service connection for a disorder manifested within a 
specified presumptive period after service, however, apply 
only to periods of active duty.  Paulson v. Brown, 7 Vet. 
App. 466 (1995).  By law, a chronic disease may be presumed 
service connected during the applicable presumptive period 
only following a period of service of 90 days (or more).  
38 C.F.R. § 3.307.  Although the veteran had active duty 
service in excess of 90 days, from January 1971 to July 1982, 
he does not contend that his back disorder was incurred 
during that period of service or within an applicable 
presumptive period following his active service.  The veteran 
does not contend that he had any period of reserve component 
service which was in excess of 90 days.  Therefore, no 
presumption of service connection may be applied in this 
case.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  However, to establish 
service connection in this case, based on a period of reserve 
component service, the veteran must meet those criteria and 
establish that he was disabled by a back injury incurred or 
aggravated during a period of ACTDUTRA or INACDUTA.

Analysis

A.  Evidence reviewed in the Board's January 2001 decision

The veteran's service medical records show that he sought 
treatment for a left foot injury in April 1972, for a right 
knee injury in September 1972, for a left arm injury in 
October 1972, for right knee pain in March 1973, and for a 
sprain of the right foot in April 1973.  He was treated for 
decreased visual acuity and November 1976 and was evaluated 
on several occasions in 1976 and 1977 for headaches.  No 
separation examination report for the veteran's July 1982 
separation from active service was associated with the claims 
files.  

The evidence established that from 1983 to 1995, the veteran 
was member of the 926th Tactical Fighter Group, Naval Air 
Station, New Orleans, Louisiana, where he worked as a jet 
engine mechanic and as a crew chief.  Administrative records 
reflected that he had numerous periods of ACDUTRA and 
INACDUTRA, but that none of those periods exceeded 90 days.  

Physical examination conducted in July 1983 for purposes of 
reserve component enlistment reflects that the veteran wore 
glasses for decreased visual acuity and had a history of 
seasonal allergic respiratory disorders and sinusitis.  All 
body systems were described as normal.  The veteran stated he 
was in good health in the report of medical history he 
completed.  The July 1983 medical history completed by a 
physician was consistent with the veteran's report.  

Periodic examination conducted in November 1986 disclosed no 
additional abnormalities or complaints.  Periodic examination 
conducted in November 1990 was devoid of diagnosis or 
complaints of any spine or back abnormality.  

On VA examination in July 1994, the veteran had good carriage 
and posture, and his gait was normal.  The report of that 
examination does not show complaints of back pain, history of 
a back injury or disorder, or findings or diagnosis of any 
back disorder.

November 1995 private treatment records reflect that the 
veteran complained of low back pain radiating into the 
buttocks for approximately three to four months.  The veteran 
sought emergency care for back pain in December 1995 after 
picking up a computer.  Radiologic examination in December 
1995disclosed mild degenerative changes.  Magnetic resonance 
imaging in December 1995 disclosed central annular bulges or 
disc herniations at the L4-L5 and L5-S1 levels.

In a February 1996 application for benefits, the appellant 
indicated that he did not receive treatment for the claimed 
back disability while in service.  He stated that he had 
symptoms, but did not pursue them at that time. 

In February 1997, the veteran submitted additional evidence.  
An official memorandum dated in January 1994 set forth the 
medical care policy for reserve component members; this 
memorandum reflects that non-emergency medical care was not 
available through reserve medical units.  Two former fellow 
service members submitted lay statements relating that the 
veteran had voiced complaints of pain.  Each statement 
indicated that the veteran complained of back pain on several 
occasions, but did not seek medical attention during reserve 
component service because such medical attention was limited 
to emergencies and did not really include "sick call."  

The veteran submitted a February 1997 letter in which he 
explained that, although initially but his back pain was 
diagnosed as muscular strain, the correct diagnosis was 
herniated or bulging disc, as shown on MRI (magnetic 
resonance imaging).

In a statement submitted in November 1997, the veteran 
specified that he was seeking service connection for a back 
disorder incurred while he was enlisted in reserve component 
service.

In an October 1997 statement, the veteran indicated that he 
did not seek emergency treatment for any back condition which 
required immediate medical attention, although he noticed 
acute pain and some mild stiffness in his back during reserve 
service at times.  

At his hearing before the Board in October 2000, the 
appellant testified that he first noticed low back pain 
during reserve duty in May 1994, at which time he was 
performing a preflight inspection on his aircraft.  He told a 
friend that he was having low back pain, but he did not seek 
treatment at that time because he had to work a 10-12 hour 
workday and there was not time to think about anything except 
his flight line duties.  After that weekend, he had 
additional weekend drills and he used medication for back 
pain in order to fulfill his duties.

B.  Evidence received since the Board's January 2001 
decision

Private medical records from D.B., DC, dated from December 
1995 to March 2001, were requested and obtained.  January 
2001 and September 2001 statements from Dr. B. provide the 
veteran's current diagnoses and indicate that the veteran had 
been under Dr. B's care since 1997 or 1998.  This evidence is 
"new," in that these statements were not previously of 
record, but not material because the statements are devoid of 
evidence that the veteran incurred a traumatic injury or was 
disabled due to a back disorder during a period of reserve 
component service.  

A March 2001 functional capacities assessment from Dr. B., 
which concluded that the veteran's back disorder was 25 
percent disabling, is also new in that it was not previously 
of record and was not considered in the January 2001 Board 
decision.  However, this record reflects only the veteran's 
clinical condition as of March 2001, and is devoid of 
information as to the relationship between the veteran's 
condition in 2001 and any period of reserve component 
service.  

The records that had not been associated with the claim file 
at the time of the prior decision reflect that the veteran 
was treated for back pain beginning in 1998.  The records not 
previously reviewed.  They are new, but are not material to 
the issue before the Board, because these records are devoid 
of evidence that the veteran incurred a back injury while 
performing reserve duty, and are repetitive of previous 
evidence that the veteran did not seek medical treatment for 
a back disorder during a period of reserve service.

In his January 2002 substantive appeal, the veteran stated 
that his back disorder "existed while [he] was in service," 
and that it was not his fault that he was misdiagnosed.  The 
veteran identified additional medical care providers whose 
records should be obtained. 

In a January 2002 statement, the veteran specifically noted 
that he retired from the Air Force Reserves in August 1995, 
and urged that he was entitled to presumptive service 
connection for a herniated/bulging disc revealed by magnetic 
resonance imaging (MRI) in December 1995, less than one year 
after his separation from reserve component service.  

A January 2003 statement from D.B., DC, indicates that the 
veteran began experiencing low back pain in 1994.  Dr. B. 
opined that, after reviewing the job duties summary of the 
veteran's aircraft maintenance job, it was his opinion that 
the basis of the veteran's back problems was heavy lifting, 
pushing, and pulling required in the veteran's reserve 
component duties.  

This evidence is new, in that it was not previously of 
record, but this evidence is unfavorable to a determination 
that veteran sustained a traumatic back injury while 
performing reserve duty, and is unfavorable to a 
determination that the veteran was disabled by a back 
disorder during any scheduled period of reserve duty.  This 
evidence would be new and material to reopen a claim of 
entitlement to service connection if the veteran had been on 
full-time, active duty in 1994, but the evidence is not 
material here, since the governing statutes only authorize 
service connection for a disorder based on traumatic injury 
during reserve service duty.  

Thus, this medical opinion is, in fact, unfavorable to the 
veteran's claim, since the opinion establishes that the 
veteran's current back disorder was not due to any traumatic 
injury or disability during reserve service, but rather was 
due to repetitive stress over a lengthy period of reserve 
enlistment.  VAOPGCPREC 4-2002 at  7.  If considered new and 
material, the medical opinion is unfavorable to the claim, 
and would require that the claim, if reopened, be denied.

A January 2003 medical statement from R.R.D., DC, indicates 
that Dr. D. concurred with Dr. B.  Since Dr. B's opinion is 
unfavorable to the veteran, and does not present new and 
material evidence, Dr. D's opinion likewise is cumulative of 
the unfavorable evidence already of record, and is not new 
and material.  

At his April 2003 Board hearing, the veteran testified that 
he had no specific injury to his back either in his civilian 
employment with the Post Office or in his reserve component 
service, although he noticed back pain most at the end of 
each weekend of reserve service drills beginning in 1994.  
The veteran testified as to his belief that the physically 
strenuous nature of his reserve component service, over the 
13 years of his reserve enlistment, cause his current back 
disorder.  The veteran's testimony is credible, but the 
veteran's testimony is repetitive and cumulative of his 
previous testimony and statements which established, at the 
time of the prior final denial, that he did not incur 
traumatic back injury during any period of reserve service 
and that he performed all scheduled reserve service without 
regard to any back disorder.  As such, the veteran's 
testimony is new but not material to any question of law or 
fact to reopen the claim.  If considered new and material, 
the veteran's testimony is unfavorable to the claim, and 
would require that the claim, if reopened, be denied.

In an independent medical opinion obtained by the Board, 
dated in June 2004, T.L., MD, a board certified orthopedic 
surgeon, stated that it was his opinion, after reviewing the 
evidence of record, that it was less than likely that the 
veteran's degenerative disk disease was related to external 
trauma of weekend reserve activities.  This evidence is new 
in the sense that it was not of record at the time of the 
prior final decision, but is not material in associating a 
current back disability to traumatic injury or period of 
disability during any period of reserve service.  In any 
event, if the Board determined that this medical opinion was 
new and material evidence and was sufficient to reopen the 
claim, this evidence would be unfavorable to the claim.  


Analysis

The veteran does not contend that he incurred any traumatic 
back injury during a period of reserve service, either 
ACDUTRA or INACDUTRA.  The veteran contends, in essence, that 
his entire period of reserve service, from 1983 to August 
1995, is a "period" of service, and that he should be 
entitled to a presumption of service connection for his back 
disorder following that "period" of reserve service.  By 
law, however, the presumption of service connection is only 
applicable following a period of active service, and the 
veteran's reserve service may be considered "active" 
service only if he was disabled or died from a disease or 
traumatic injury incurred during a period of reserve service.   

Although the veteran testified that there was no traumatic 
back injury during any period of reserve service, the Board 
has nevertheless reviewed all the evidence of record to 
determine if there is any new and material evidence of such 
injury.  The record, however, including both the evidence 
previously associated with the claim file and the new 
materials, is devoid of evidence of any traumatic back injury 
for VA purposes.

The additional evidence obtained since the Board's January 
2001 decision, which denied service connection for a back 
disorder, is uniformly unfavorable to the veteran.  The 
veteran's own testimony is repetitive of the prior evidence 
and testimony, which established that the veteran did not 
sustain a traumatic back injury during reserve service, and 
is repetitive of the evidence that the veteran's back 
disorder is a degenerative process linked to activities 
performed over time.  

The medical evidence of record is repetitive of the prior 
medical evidence, which did not show that the veteran did not 
sustain a traumatic back injury during reserve service, and 
is repetitive of the evidence that the veteran's back 
disorder is a degenerative process linked to activities 
performed over time.  The medical opinion most favorable to 
the veteran indicates that there is an etiologic link between 
the veteran's activities during the course of his reserve 
service and his current degenerative back disorder.

However, the law is dispositive of the veteran's request to 
reopen his claim.  By law, service connection may not be 
established for a disorder based on reserve service unless 
the veteran sustained an injury, defined for VA purposes as a 
traumatic injury, during a period of reserve duty.  The 
evidence obtained since the January 2001 decision is 
cumulative and repetitive of the evidence at that time, which 
established that the veteran did not sustain a traumatic back 
injury during any period of reserve service.

The veteran contends that he has submitted new and material 
evidence to establish that his back disorder was present 
within one year following his reserve service separation, and 
should be presumed service-connected.  The veteran urges that 
he should be entitled to service connection for a back 
disorder because that disorder is defined as a chronic 
disorder and must be presumed service-connected since it was 
manifested in December 1995, within one year following his 
August 1995 separation from reserve service.  

However, by law, as previously discussed, no presumption of 
service connection is applicable to a period of service, 
including active duty, ACDUTRA, or INACDUTRA, of less than 90 
days, leaving aside whether degenerative disc disease (in 
contrast to degenerative arthritis, for example) would 
qualify for presumptive service connection.  (Further, pain 
alone, in and of itself, does not constitute a disability for 
VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999)).  The veteran did not have any period of reserve 
component service of 90 days or more.  The statutes and 
regulations governing veterans' benefits preclude application 
of a presumption of service connection following a period of 
service of less than 90 days.  

By operation of law, the only evidence which would be new and 
material to reopen the veteran's claim for service connection 
for a back disorder on a presumptive basis would be evidence 
that the veteran had  a qualifying chronic disease, and a 
period of ACDUTRA of 90 days or more within the year prior to 
medical diagnosis of such disorder, or, alternatively, new 
and material evidence to establish that his current back 
disorder was etiologically linked to his period of active 
service which ended in 1982.  Regrettably, because none of 
the evidence received since the Board's January 2001 decision 
is material to the applicable legal provisions, which 
required denial of the claim at the time of the previous 
decision, and which continue to govern the claim, the request 
to reopen the claim must be denied.  


ORDER

The appeal to reopen the claim for service connection for a 
back disorder is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



